Per Curiam.
It is contended by the plaintiff that there was an entire absence of proof in the justice’s court of the commission by him of the crime charged, and hence the finding of that court that he was guilty thereof is erroneous as a matter of law. The statute, in substance, provides that the writ of review shall be directed to the court whose decision is sought to be reviewed, requiring it to return said writ to the circuit court with a certified copy of the record in question annexed thereto: Hill’s Code, § 587. Section 2054 provides that “the records and files' of a justice’s court are the docket and all papers and process filed in or returned to such court, concerning or belonging to any proceeding authorized to be had or taken therein, or before the justice of the peace who holds such court.” The statute nowhere requires the justice to reduce the testimony of witnesses to writing in criminal trials before him as such justice, and hence the evidence taken in a justice’s court on the trial of a criminal action is no part of the record. In Becker v. Malheur County, 24 Or. 217, (33 Pac. 543,) the plaintiff sought to review an order of the board of equalization in the matter of correcting his assessment. The record did not contain the evidence on which the order was founded, but it was held that it must be presumed to have been sufficient to authorize the board to make the order, and the writ was dismissed. Bean, J., in deciding the case, says: “It thus appears that the only *241question on this appeal is whether the proceedings of a board of equalization, after it has acquired jurisdiction of the taxpayer, will be set aside and annulled on writ of review because the record does not contain the evidence on which its findings of fact were based. There is no provision of law, of which we are aware, making it the duty of the board to reduce to writing or preserve the evidence before it in the matter of the equalization of taxes, and, although it is an inferior tribunal, every presumption exists in favor of the regularity of its proceedings after it has once acquired jurisdiction.” In the case at bar, the evidence taken at the trial being no part of the record, it must be presumed to have been sufficient to warrant the conviction; and as the writ of review brings up from an inferior court only the record upon which the court issuing the writ tries the question of jurisdiction and errors affecting the proceedings, (Road Company v. Douglas County, 5 Or. 406; S. C. 6 Or. 300; Barton v. La Grande, 17 Or. 577, 22 Pac. 111; Smith v. City of Portland, 25 Or. 297, 35 Pac. 665,) and it appearing from such record that the justice’s court had jurisdiction of both the party to and subject-matter of the action, it follows that the circuit court committed no error in dismissing the writ, and hence the judgment is affirmed. Affirmed .